Citation Nr: 0318166	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-01 802	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for psychiatric disability.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a right knee injury, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected degenerative changes of the right knee, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected for residuals of a left knee injury, 
currently evaluated as 20 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected for degenerative changes of the left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from April 1974 to July 
1981. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1998 rating decision of the Department of 
Veterans affairs (VA) Regional Office in Lincoln, Nebraska 
(RO), which granted service connection for bilateral 
chondromalacia and assigned separate 10 percent evaluations 
for each knee.  In the same rating decision, the RO concluded 
that new and material evidence had not been received which 
was sufficient to reopen a previously-denied claim of 
entitlement to service connection for a  psychiatric 
disability.
 
An October 2001 rating decision granted a separate 10 percent 
evaluation for laxity of the left knee effective March 31, 
2001.  A March 2002 hearing officer's decision granted 
entitlement to service connection for residuals of right and 
left knee injuries.  Also granted in March 2002 were service 
connection for degenerative changes of both knees and a total 
disability rating due to individual unemployability.  It was 
noted in the hearing officer's decision that the grant of 
service connect for residuals of a left knee injury subsumed 
the previous grant of service connection for laxity of the 
left knee and that the grants of service connection for 
degenerative changes of the each knee subsumed the previous 
grants of service connection for chondromalacia of the knees.  
The veteran continued to appeal the disability evaluations 
assigned for his service-connected bilateral knee 
disabilities.

REMAND

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  In particular, the amended "duty to notify" requires 
that VA notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by VA.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, there is no notice to the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence necessary to substantiate his claim.  See 
Quartuccio, supra.  It would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Additionally, the Board notes that while there is medical 
evidence dated in April 2001 that includes an assessment of 
the functional impairment of the veteran's service-connected 
bilateral degenerative arthritis, as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the subsequent Supplemental 
Statement of the Case in March 2002 does not include the 
relevant law and regulations or a discussion of how the 
functional impairment affects his evaluations for 
degenerative arthritis of the knees.  

This case is therefore REMANDED to Veterans Benefit 
Administration (VBA) for the following actions:  

1.  The veteran's VA claims folder must be 
reviewed by VBA and all notification required 
by the VCAA must be completed.

2.  Thereafter, VBA should readjudicate the 
claims on appeal.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
includes all relevant law and regulations.  
The veteran should be given an appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




